Title: Thomas Jefferson to Nicolas G. Dufief, 31 March 1817
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Dear Sir
            Monticello
Mar. 31. 17.
          
          I am unlucky in the dictionaries I recieve from you, this being the 2d time I believe that I have recieved them with a false half sheet,  from the carelessness of the binder. the 1st volume of the set last recieved had the 6. leaves now returned instead of the 6. from ‘Notopede—to Onglee’ inclusive, which I shall be glad to recieve from you in exchange for those inclosed.
          
            I salute you with friendship and respect.
            Th: Jefferson
          
        